Citation Nr: 0511052	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-15 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In January 2004, the Board remanded the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
for additional RO action.  The case has been returned to the 
Board for further appellate consideration.

In a December 2004 rating decision, the RO granted service 
connection for tinnitus, effective February 2, 2002.  As that 
decision constituted a complete grant of the prior claim of 
entitlement to service connection, that claim is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

There is no competent evidence that the veteran has a 
bilateral hearing loss that meets the VA diagnostic criteria 
for a hearing disability, or that sensorineural hearing loss 
was compensably disabling within a year of his separation 
from active duty.


CONCLUSION OF LAW
Bilateral hearing loss was not incurred in or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326, 3.385 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through February 2002 and January 2004 letters.  He was 
provided notice of the evidence and information necessary to 
substantiate his claims; and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in June 2004.  
The veteran was notified in the January 2004 letter to advise 
VA how it could secure pertinent evidence that he was aware 
of.  He was also advised what evidence VA had requested in 
the July 2004 statement of the case and in the December 2004 
supplemental statement of the case notified what evidence had 
been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).


I.  Factual Background

Service medical records include audiology testing at the time 
of induction in July 1977.  Pure tone thresholds, in decibels 
were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	5	5	5	5	5
LEFT		15	15	5	15	10

Audiological evaluations performed in March 1978, July 1978, 
April 1979 and May 1979 were within normal limits for VA 
rating purposes save for studies in April and May 1999 which 
revealed the following: 

HERTZ	500	1000	2000	3000	4000
LEFT		20	20	30	30	45
RIGHT	30	40	30	20	40

HERTZ	500	1000	2000	3000	4000
LEFT 		25	25	30	30	35
RIGHT 	25	20	25	20	30

A separation audiology examination at the time of separation 
in May 1981 revealed the following:

HERTZ	500	1000	2000	3000	4000
RIGHT	10	10	10	10	5
LEFT		20	15	5	5	10

At a June 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ	500	1000	2000	3000	4000
RIGHT	10	15	10	25	30
LEFT		10	15	15	20	25

The average loss was 20 decibels in the right ear and 19 
decibels in the left ear.  The speech recognition threshold 
was 96 percent in the right ear and 94 percent in the left 
ear.  The examiner indicated that the veteran had mild 
sensorineural hearing loss at 4000 hertz and in the right 
ear, and normal hearing in the left ear.  

In a December 2004 addendum, a VA examiner stated that the 
veteran's audiogram was normal on discharge and therefore his 
current hearing loss would not be service related.  

II.  Legal Analysis 

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the claimant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the instant case, the post-service audiology evaluation 
does not show a bilateral hearing loss that meets the 
threshold requirements for impairment.  As a result, whatever 
mild hearing loss found in the right ear is not considered a 
disability for VA compensation purposes.  Without competent 
evidence of a legally recognizable disability, there is no 
evidence to support the veteran's contention of bilateral 
hearing loss due to service.  Moreover, it is well to note 
that a VA examination found no link between any current 
hearing loss and the veteran's active duty service.  As such, 
the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


